Citation Nr: 1805488	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a skin disability of the bilateral feet.

5.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1964 to February 1968, including combat service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the bilateral hearing loss, right ankle, and ischemic heart disease claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative joint disease of the left ankle had its onset in service. 

2.  Dermatitis of the feet had its onset in service.

3.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a TDIU.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left ankle with calcaneal spurs are met was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Dermatitis of the feet was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran have been met regarding the claim of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Left Ankle and Skin Disability of the Feet

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board notes that competent medical evidence reflects the Veteran has a left ankle disability and a skin disability of the feet.  For example, a December 2010 X-ray report noted degenerative joint disease about the left ankle, as well as plantar and Achilles calcaneal spurs.  A 2010 VA examination diagnosed dermatitis of the feet.  The Veteran has essentially contended, to include at his July 2017 hearing, that he developed recurrent left ankle problems, as well as skin problems of the feet, while engaged in combat operations in the Republic of Vietnam and provided details thereof.

As noted above, the Veteran engaged in combat operations in the Republic of Vietnam while on active duty.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. §  3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served in combat and injuring his left ankle and having the onset of dermatitis of the feet is consistent with the circumstances, conditions and hardships of his Vietnam combat service.  38 U.S.C.A. § 1154(b).  Thus, VA must presume the occurrence of the in-service injuries.  In addition, the medical evidence shows that the Veteran has been diagnosed as having degenerative joint disease of the left ankle and dermatis of the feet and he reports the onset of the conditions during combat service in Vietnam.  The Board finds that he is both competent to report observing having these conditions since serving in combat in Vietnam and that his account of having these disabilities since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that these conditions became manifest during his combat service.  See Reeves.  In light of his in-service combat, the credible history of these disabilities in and since service, and the diagnoses of degenerative joint disease of the left ankle and dermatitis of the feet, the Board finds that service connection for these conditions is warranted.

TDIU

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the July 2017 hearing before the Board, the Veteran withdrew his appeal seeking a TDIU .  See Transcript p. 16.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

Service connection for degenerative joint disease of the left ankle with calcaneal spurs is granted

Service connection for dermatitis of the feet is granted.

The claim of entitlement to a TDIU is dismissed.


REMAND

In this case, the Board notes that the Veteran's hearing loss, right ankle, and ischemic heart disease claims were essentially denied below due to the lack of current disability.  

The Veteran has contended, to include at his July 2017 hearing, that he also injured his right ankle while engaged in combat, and has had recurrent right ankle problems since that time.  He has also attributed his claimed hearing loss to in-service acoustic trauma, and provided details thereof.  Further, he has indicated he has ischemic heart disease due to exposure to Agent Orange/herbicide agents while on active duty.  The Board acknowledges that the Veteran's account of a combat-related right ankle injury is competent and credible, and subject to the provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304.  Further, his account of in-service acoustic trauma was conceded below.  Moreover, he is presumed to have been exposed to herbicide agents during his active service in Vietnam (see 38 U.S.C.A. § 1116), and ischemic heart disease is presumptively associated with such exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  However, no right ankle disability is demonstrated in the medical treatment records; the only heart condition indicated in the treatment records and VA examinations is the already service-connected hypertension; and a 2010 VA audio examination reflects he did not satisfy the criteria for a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.

Despite the foregoing, the Veteran indicated at his July 2017 hearing that he does currently have a right ankle disability, as well as ischemic heart disease.  Moreover, he indicated that his hearing loss had become worse since the time of the 2010 VA audio examination.  Therefore, the Board finds that a remand is required to accord the Veteran new competent medical examinations to clarify whether he does currently have the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board also wishes to note that in light of the Veteran's combat service, as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(e) regarding the claimed ischemic heart disease, it does not appear any opinion as to etiology is required as part of these examinations.  Simply stated, if the examiner(s) confirms the Veteran has the claimed disabilities, then service connection should be established therefor.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed hearing loss, right ankle, and ischemic heart disease since May 2011.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.  

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss, right ankle, and ischemic heart disease symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to clarify whether he does currently have a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, a chronic right ankle disability, and/or ischemic heart disease.  The claims folder should be made available to the examiner(s) for review before the examination(s).

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


